NOT DESIGNATED FOR PUBLICATION

                                                No. 122,350

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                         JAMES L. BROWN SR.,
                                             Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; STEPHEN J. TERNES, judge. Opinion filed October 7, 2022.
Affirmed.


        James L. Brown Sr., appellant pro se.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., SCHROEDER and WARNER, JJ.


        PER CURIAM: James L. Brown Sr. was convicted of 17 crimes in 2012. Since that
time, he has filed several motions seeking discovery relating to his original arrest report
and transcripts (with the court waiving the transcription fee) of various pretrial hearings
in his case. This appeal arises after the district court denied his most recent transcript and
discovery requests. The district court found that these motions were successive; it also
noted that the requested materials were not relevant to Brown's convictions or any
pending matter in this case. We agree with both lines of reasoning and affirm the district
court's decision.



                                                     1
                       FACTUAL AND PROCEDURAL BACKGROUND

       The facts underlying Brown's convictions are summarized in his direct appeal.
State v. Brown, No. 109,814, 2015 WL 3555357 (Kan. App. 2015) (unpublished
opinion), rev. denied 305 Kan. 1253 (2016). Wichita police arrested Brown in July 2011
after two sisters, both minors, reported having sex with him and observing their mother
doing so at a hotel.


       On July 15, 2011, the State charged Brown with 20 crimes. The district court held
a preliminary hearing in Brown's case in November 2011 and, after hearing evidence,
found that there was probable cause to believe Brown had committed each of the crimes
charged. A year later, in November 2012, a jury convicted Brown of nine counts of rape
and eight counts of aggravated human trafficking. The district court sentenced Brown to
life imprisonment without the possibility of parole. This court affirmed Brown's
convictions. Brown, 2015 WL 3555357.


       Brown was represented by counsel throughout his criminal case, both at the trial
level and on appeal. Yet while the case was pending, Brown filed several pro se motions
challenging the police report regarding his arrest and seeking dismissal of his case. In the
report, a detective in the Wichita Police Department listed 72 crimes as the basis for
Brown's arrest, stating that some of these crimes were committed on June 14, 2011, and
others were committed on July 12, 2011. The detective signed the report, swearing to its
accuracy under penalty of perjury.


       In his pro se motions, Brown argued that his pending charges should be dismissed
due to inaccuracies in this report. He alleged that the detective made false statements in
the report relating in the "date of incident" fields for the alleged offenses. Brown broadly
argued—without legal support—that because the arrest report included inaccurate



                                             2
information, the State lacked probable cause to arrest him and any further investigation or
evidence should be inadmissible. Brown also raised a double-jeopardy claim, asserting
that because the State lacked probable cause to arrest him for the counts listed in the
arrest report, it could not proceed with the 20 charges then pending against him. In
pursuing these arguments, Brown filed motions to remove his defense counsel, the
prosecutor, and the trial judge. The district court denied these motions.


       Though the district court had repeatedly denied his claims regarding the arrest
report, Brown continued to pursue these arguments after the jury verdict.


   • In February 2013, while his direct appeal was pending, Brown filed a pro se
       motion asking for unredacted copies of discovery, including discovery relating to
       the arrest warrant and report. The district court denied this motion.


   • In October 2013, Brown again filed a motion for discovery. He also requested
       copies of many transcripts in his case. (Brown's attorney had previously requested
       several of these same transcripts for preparing his direct-appeal brief.) Brown's
       motion asserted that he needed this information to prepare claims against the judge
       and prosecutor, and to evaluate the detective's statements in the 2011 arrest report.
       Again, the district court denied Brown's motion.


       In the next two years, Brown filed several additional pro se motions, seeking
recusal of the district court judge and removal of his attorney, and challenging the
legality of his sentence. Then, in June 2015, Brown filed a motion seeking pretrial
transcripts and asking the court to waive the associated transcription costs. Though this
motion primarily sought free access to the transcripts, it also again requested discovery
relating to the detective's statements in the arrest report. The court denied the motion,
indicating it was the third time Brown had requested these materials and reaffirming its
previous rulings.


                                              3
       Brown appealed the district court's decisions from the 2013 and 2015 motions,
though he only perfected his appeal of the district court's ruling on his 2015 motion for
transcripts. State v. Brown, No. 115,372, 2017 WL 3001349, at *1-2 (Kan. App. 2017)
(unpublished opinion), rev. denied 307 Kan. 989 (2018). As a result, a panel of this court
found it lacked jurisdiction to consider the district court's rulings on Brown's 2013
motions. 2017 WL 3001349, at *2. The panel affirmed the denial of the 2015 motion,
finding Brown was not personally entitled to copies of transcripts because his appellate
attorney already had them. 2017 WL 3001349, at *1-2. After the Kansas Supreme Court
denied review, the appellate mandate issued in 2018.


       In September 2019, Brown filed yet another pro se motion requesting discovery
relating to the arrest report. He also filed a second motion for transcripts. Read broadly,
these motions stated Brown had filed a K.S.A. 60-1507 motion and needed the
documents to support his various claims. Brown asserted that the primary issue in his
K.S.A. 60-1507 motion was the district court's lack of jurisdiction based on the arrest
report. He argued that he needed any investigation reports, arrest warrants or affidavits,
and evidence used to establish probable cause for his arrest.


       Despite Brown's assertions, there was no K.S.A. 60-1507 motion—or motion for
other postconviction relief—pending in this case when he made his requests in 2019. The
district court thus denied both motions as successive of Brown's previous requests. The
court also noted that Brown's 2019 motions were not relevant to his criminal case, as he
had no pending issues remaining. Brown appeals.


                                        DISCUSSION

       Continuing to proceed pro se, Brown challenges the district court's decision
denying his requests for transcripts and for discovery materials. In response, the State



                                              4
argues that Brown's requests should be barred by preclusion doctrines aimed to prevent
parties from relitigating the same issue multiple times. The State asserts that because
Brown has brought identical requests relating to the transcripts and discovery before, he
should not be permitted to reassert those claims again here. We agree.


       Issue preclusion is a prudential doctrine that seeks to prevent unnecessary
relitigation of issues that courts have already decided on their merits. See Herington v.
City of Wichita, 314 Kan. 447, 458-59, 500 P.3d 1168 (2021). Under this doctrine,
Kansas courts may refuse to consider an argument that has already been heard—that is,
an issue previously raised against the same party or a party in privity when the issue was
necessary to and ultimately resulted in a judgment. In re Tax Appeal of Fleet, 293 Kan.
768, 777, 272 P.3d 583 (2012).


       Brown's multiple requests for discovery relating to the arrest report and for
transcripts fall squarely within the scope of this doctrine and illustrate its wisdom. Brown
has sought the same relief on multiple occasions, and in each instance, his request has
been denied. He has not demonstrated any change of circumstance that would warrant
further consideration of his requests. In short, we conclude that issue preclusion bars both
requests and affirm the district court's decision on that ground.


       Because Brown has filed multiple requests seeking this same relief, we provide
some further explanation to prevent such successive requests in the future.


       First, Brown asserts that his request for transcripts is related to a K.S.A. 60-1507
motion he has filed and wishes to appeal. K.S.A 22-4506 and K.S.A. 22-4509 require a
K.S.A. 60-1507 motion to demonstrate the need for the requested transcripts before the
court bears the expense of providing them without charging the litigant. But as we have
indicated, there is no K.S.A. 60-1507 motion in the record on appeal. If Brown has filed a
K.S.A. 60-1507 motion that has been docketed as a separate case, that separate case—and


                                              5
not his underlying criminal case—is the proper setting for a transcript request. At the
same time, we question Brown's assertions that he does not have access to these
transcripts, as our court previously concluded that all the transcripts he requested had
been provided to his former appellate counsel. In fact, Brown's various filings attach
portions of the very transcripts he has requested. Given this procedural deficiency and
questionable factual basis, there is no reason for this court to consider the merits of
Brown's transcript requests when that issue has previously been presented, ruled upon,
and considered on appeal.


       Second, the district court has repeatedly emphasized that Brown's discovery
requests relating to the arrest report are not relevant to Brown's convictions. As a starting
point, Kansas law does not provide parties with a statutory right to receive discovery
materials in postconviction matters. State v. Marks, 313 Kan. 717, 721-23, 490 P.3d 1160
(2021). The statutes Brown cites to support his right to receive discovery—K.S.A. 2021
Supp. 22-3212 and K.S.A. 2021 Supp. 22-3213—only apply to discovery requests in
pretrial proceedings, not postconviction matters. 313 Kan. at 721-23.


       And the district court correctly noted that Brown's arguments regarding the arrest
report have no bearing on his convictions. An arrest report does not bind the State.
Instead, a criminal case begins when the State files a charging document. K.S.A. 22-
2301(1) (prosecution begins by filing complaint); K.S.A. 22-3201(a) (prosecutions "shall
be upon complaint, indictment or information"). The dates listed in the arrest report did
not impact the State's complaint or the district court's jurisdiction to hear the case.
Whatever inaccuracies Brown believes existed in the arrest report's "date of incident"
fields were not present in the complaint. Instead, the complaint listed the date ranges for
each count, and the State relied on those ranges at trial.


       Most important, Brown's arguments overlook the fact that his convictions resulted
from a jury trial. The jury heard the evidence against Brown and concluded that the State


                                               6
proved beyond a reasonable doubt—based on the evidence presented at trial, not the
statements in the arrest report—that Brown committed his crimes of conviction. Thus,
Brown's successive challenges to his convictions based on the arrest report have not been
and will not be successful. The district court correctly denied Brown's motions, and we
affirm the court's judgment.


      Affirmed.




                                            7